Citation Nr: 0631424	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  05-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2004 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

With resolution of reasonable doubt in the veteran's favor, 
the evidence may be construed to show that the veteran filed 
a claim to reopen for service connection for tinnitus on 
March  23, 2004.


CONCLUSION OF LAW

The criteria for an effective date of March 23, 2004 for 
service connection for tinnitus are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (2006).  

In the present case, however, the veteran had been previously 
denied service connection for tinnitus.  The last denial was 
in an August 1999 rating decision, which is final because the 
veteran did not appeal.  Thus the applicable regulatory and 
statutory provisions stipulate that the effective date for an 
award of service connection based on a claim reopened after 
final disallowance will be the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(r) (2006); see 
also 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005).

The veteran contends that the appropriate effective date 
should be March 24, 2004, the date he says he filed his claim 
to reopen.  The RO had assigned the date of September 27, 
2004, which is the date of the VA audiology examination at 
which the examiner stated the veteran had constant tinnitus 
since 1943-1944.  In the Statement of the Case, the RO denied 
an effective date earlier than September 27, 2004 on the 
ground that the veteran's March 24, 2004 claim did not 
express an intent to claim service connection for tinnitus.  

After considering all of the evidence, the Board finds that 
the benefit of the doubt should be given to the veteran and 
an effective date of March 24, 2004 assigned for service 
connection for tinnitus.  The veteran's March 24, 2004 
statement says "I would like to reopen my claim for hearing 
loss."  Although the veteran did not specifically identify 
tinnitus, the evidence is sufficient enough to infer that the 
veteran was including a claim for tinnitus as well as hearing 
loss.  VA treatment records show that the veteran made 
complaints in November 2002 of hearing loss and "crickets in 
his ears."  In March 2003, he reported having had a hearing 
test that showed over 50 percent loss of hearing in both ears 
since the South Pacific, and having had tinnitus since that 
time also.  In addition, at the VA examination on September 
27, 2004, the veteran reported having been in combat and 
being exposed to noise from cannons fired overhead and while 
driving 10 ton trucks.  He said that he has had both hearing 
loss and constant ringing in his ears bilaterally since 1943 
to 1944.  

Thus the Board finds that the veteran's claim to reopen for 
hearing loss included a request to reopen for tinnitus.  This 
is supported by both the VA treatment records and the VA 
examination where the veteran reported both hearing loss and 
tinnitus back to his period of service.  As such, the VA 
examination was not the first time that the evidence shows 
the veteran reporting that his tinnitus dates back to his 
period of service.  Thus, the Board finds that the most fair 
and reasonable interpretation of the evidence is that the 
March 24, 2004 claim included a claim to reopen for service 
connection for tinnitus as well as hearing loss.

For the foregoing reasons, the Board grants an earlier 
effective date of March 24, 2004 for service connection for 
tinnitus.





ORDER

Entitlement to an effective date of March 24, 2004 for 
service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


